                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

NORTH ATLANTIC OPERATING
COMPANY INC.; NATIONAL
TOBACCO COMPANY, L.P.,

                  Plaintiffs,
            v.                             Case No. 16-12076
                                           Hon. Terrence G. Berg
WALTER C. SCOTT, et al.,

                  Defendants.

           ORDER DIRECTING PLAINTIFF TO PROVIDE
                STATUS REPORT AND UPDATE

     Plaintiffs, the exclusive manufacturers, marketers, and distribu-

tors of ZIG-ZAG® cigarette paper products, brought this trademark and

copyright infringement action against online sellers of counterfeit ver-

sions of their product. ECF No. 1. Some of the online sellers responded to

the action and entered into settlements with Plaintiffs that included stip-

ulated permanent injunctions. ECF No. 55 (Nguyen), ECF No. 56 and

ECF No. 58 (RazoDazzle), ECF No. 59 (Chopshopdeals), ECF No. 62 and

70 (Amar), ECF No. 68 and 71 (Abualkhair), ECF No. 81 and 82 (Hudle-
ston), ECF No. 98 and 99 (Davoodi-Masihi). One additional Defendant

was voluntarily dismissed without prejudice by Plaintiffs. ECF No. 100

(Biswa).
      On September 28, 2018, this Court granted Plaintiff’s motion for

default judgment against numerous1 defendants. ECF No. 118 (granting

ECF No. 104). Since then, the Court has also entered stipulated orders

dismissing the “Romero Defendants” (ECF No. 125), the “Williams De-

fendants (ECF No. 126), the “Elkhart Defendants” (ECF No. 127), “De-

fendants Barry Williams and eBay Seller reflectbleu” (ECF No. 128),

“Noah Canan, a.k.a. Noha Hasan,AKA Imports, eBay Seller glass-
nmore15, Azizeh Hasan, eBay Seller azoz2016h,Mike Kanan, eBay Seller

elksmokes, and Elkhart Smokeshop” (ECF No. 129), and “Defendant Tim

Romero, owner and operator of Defendant Amazon Seller TooHotGlass”
(ECF No. 130). The most recent of these orders was entered on November

14, 2018. ECF No. 130. No other motions or proposed stipulated orders

have been filed with the Court since that time.
      In the interest of resolving this matter as expeditiously as possible,

the Court hereby DIRECTS Plaintiff to provide a report detailing all re-

maining defendants and the status of their involvement in this matter

within 14 days of the entry of this order.




1 Walter C. Scott, and eBay seller respect843; Mohammed Akbar, eBay seller zig-
zag_wholesale, eBay seller atlantic_market, and eBay seller smwholesale360; Harold
L. Thompson, HFOco Network Services, and eBay seller publisherpete; James
Cleary, and eBay seller iluvmoney1232012; Burtin/Burton Parker, River City Depot,
and eBay seller cheepstuff65; Nicless Cigarette Filters, and eBay seller usbigdis-
countwarehouse; Amazon seller kennyskorner; Jose Adrian, Amazon seller Express
Deals Corp., and Fast World Closeout; Rakuten Seller Granpawenterprise.
                                        2
SO ORDERED.



Dated: May 22, 2019       s/Terrence G. Berg
                          TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE


                     Certificate of Service
I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on May 22, 2019.
                          s/A. Chubb
                          Case Manager




                                    3
